Title: To James Madison from James Monroe, 12 August 1816
From: Monroe, James
To: Madison, James



Dear Sir
Washington Augt. 12. 1816

Mr Bagot has offerd, an alternative, on the coast of the Island of New Foundland, from Cape ay to the Ma Islands, if preferr’d to that on the Labrador, from Mt. Joli to the bay of Esquimaux.  I have conferr’d with Mr Homans respecting it, who fears that it is too much Subjected to fog.  I believe it will be best to refer it to Mr Adams with all the light we can obtain, together with the arrangment to be made, respecting naval armament on the lakes.
The brig for Algiers is ready to sail.  Mr Dallas intimates that it might be well to send Mr Poinsett there, who would readily go, if he could be forwarded to Constantinople; & may be willing, if employed in the first service only.
The Congress frigate will be ready to sail for the Pacific, in 15--or 20. days.  You did not decide who should be the agent for that service.  Poinsett, & Com: Lewis, might each be willing to undertake it, but I fear that the objection to both, is too serious to be surmounted.  What think you of James Garst?  He has an important claim on the provincial Govt., & might be willing to accept the trust.  He understands Spanish &ca.  I have said nothing to him on the subject, and mention him only from knowing the above fact, & the difficulty of finding a proper person.  With affecte. respect

Jas Monroe

